Title: To Benjamin Franklin from Kéralio: Two Letters, 27 November 1781
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


I.
Mardi, Le 27e 9bre. 1781.
Je reçois, mon Digne et respectable ami, la Lettre que vous avés eu la bonté de m’écrire, et les détails qui y étoient joints. Recevés en mes sinceres remerciments. Esperons que ce glorieux évenement nous donnera La paix et que vous jouirés du fruit de vos travaux.
Notre céleste amie est toujours dans l’ivresse de la joie. Son fils est arrivé samedi dernier en bonne santé, un peu bruni, mais c’est l’ombre des lauriers dont il s’est couvert qui le fait paroitre ainsi; il est retourné ce matin à versailles; autrement il eut été vous rendre ses devoirs: recevés en attendant l’hommage de son respect et celui de la tendre vénération avec laquelle je me ferai à jamais gloire d’être, Votre très humble et tres obéissant Serviteur
Le CHR. De Keralio
 
II.
mardi, le 27e. 9bre. 1781.
Je quitte, mon très respectable ami, notre incomparable Douairiere qui a été bien touchée de votre lettre; elle me charge de vous en faire ses tendres remerciments, et de vous inviter à Diner pour Samedi, 1e. decembre; L’ambassadeur de Suede en sera et peutêtre celui d’Espagne.
 
Notation: Keralio M. Le Chr. 27. 9bre. 1781.
